Citation Nr: 1810473	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-16 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a duodenal ulcer.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

N.M. Floore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1981 to September 1984.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina in which the RO, in pertinent part, denied service connection for a duodenal ulcer.

The Board notes that the Veteran was scheduled for a Travel Board hearing on September 12, 2017.  However, the Veteran requested to withdraw his hearing request in September 2017 and elected to have a decision be made based on the evidence of record.  As such, a hearing is no longer necessary.

The Board notes that there is an outstanding notice of disagreement (NOD) on the issue of service connection for right and left knee degenerative joint disease.  The Agency of Original Jurisdiction (AOJ) has acknowledged that NOD and the Veteran's request to appear before AOJ personnel for a hearing which has been scheduled for March 2018; this matter is not before the Board at this time.  See AOJ letter dated January 22, 2018. 

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

In a statement received in September 2017, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to service connection for a duodenal ulcer.



CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to service connection for a duodenal ulcer.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

In light of the disposition, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.

II.  Dismissal

Under 38 U.S.C. § 7105 , the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2017).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2017).  In a September 2017 statement, the Veteran through his representative withdrew the issue of service connection for a duodenal ulcer.  Hence, as to a duodenal ulcer there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue and the appeal is dismissed.





							(Continued on the next page)

ORDER

The appeal as to the issue of service connection for a duodenal ulcer is dismissed.




S.L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


